DETAILED ACTION
This action is in response to the filing on November 11, 2020.  Claims 1, 2, 4-10, 12-16, and 18-23 are pending and have been considered below.  The applicant has canceled claims 3, 11, and 17.  The applicant has added new claims 21-23.

Allowable Subject Matter
Claims 1, 2, 4-10, 12-16, and 18-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The applicant in independent claim 1 recites “… wherein the presenting step further comprises the step of precomputing at least one additional subset of the compressed log file by translating, in memory, the message signatures of the compressed log messages within said at least one additional subset to corresponding message templates using the decompression index, wherein said at least one additional subset comprises a predefined subset of the compressed log file one or more of before and after the first subset.”  The claim read as a whole with this limitation is not disclosed by the prior art.  Independent claims 9 and 15 recite similar limitations.  Therefore, claims 9 and 15 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGAR P PATEL whose telephone number is (571)270-5067.  The examiner can normally be reached on Monday to Friday 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim, can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JIGAR P PATEL/Primary Examiner, Art Unit 2114